Citation Nr: 0929480	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for pleurisy.

3.  Entitlement to service connection for chronic upper 
respiratory infections.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to military sexual 
trauma.

5.  Entitlement to service connection for residuals of cyst 
removal, left breast.

6.  Entitlement to service connection for residuals of 
circumcision.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a left ankle 
disability.

9.  Entitlement to service connection for a right ankle 
disability.

10.  Entitlement to service connection for a left shoulder 
disability.

11.  Entitlement to service connection for a right shoulder 
disability.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2004 and March 2005 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled for November 2008, but the Veteran failed to report 
for the hearing and made no attempt to reschedule the hearing 
for a later date.  Thus, the Board finds the Veteran's 
request for a video-conference hearing to be withdrawn.  38 
C.F.R. § 20.704(d) (2008).

The issues of (1) entitlement to service connection for 
chronic bronchitis; (2) entitlement to service connection for 
pleurisy; (3) entitlement to service connection for chronic 
upper respiratory infections; and (4) entitlement to service 
connection for PTSD, to include as due to military sexual 
trauma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the Veteran currently has residuals from an in-
service cyst removal, left breast.

2.  The competent and probative evidence of record does not 
show that the Veteran currently has residuals from an in-
service circumcision.

3.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C is not attributable to any 
event, injury, or disease during service.

4.  The competent and probative evidence of record does not 
show that the Veteran currently has a left ankle disability.

5.  The competent and probative evidence of record does not 
show that the Veteran currently has a right ankle disability.

6.  Although the Veteran was treated for a left shoulder 
sprain in service, the competent and probative evidence of 
record does not show that the Veteran currently has a left 
shoulder disability.

7.  The competent and probative evidence of record does not 
show that the Veteran currently has a right shoulder 
disability.






CONCLUSIONS OF LAW

1.  Claimed residuals of a cyst removal, left breast, were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Claimed residuals of a circumcision were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

4.  A claimed left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A claimed right ankle disability not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  A claimed left shoulder disability not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

7.  A claimed right shoulder disability not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in June 2003 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the service connection 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also provided with 
notice, in March 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  The Board notes that the Veteran's 
claims were subsequently readjudicated following this notice 
by way of supplemental statements of the case (SSOCs) issued 
in December 2007 and June 2008.
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded a 
VA examination in July 2003 in connection with the current 
claims.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
   
Establishing Service Connection

The Veteran in this case contends that he has numerous 
disabilities, all of which are related to his period of 
active service.  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis or a tumor is manifest to 
a compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.  
However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2008). 

Factual Background and Analysis

Service treatment records (STRs) associated with the 
Veteran's claims file revealed that he was afforded a 
clinical evaluation and physical examination in August 1978 
prior to entering service.  The clinical evaluation was 
essentially normal, and no evidence of a left breast cyst, 
bilateral shoulder disability, bilateral ankle disability, 
hepatitis C, or circumcision was found at that time.  The 
Veteran also provided a medical history in which he described 
his health as "good," and specifically denied having any 
medical problems at that time.

In February 1979, the Veteran reported to sick call with 
complaints of a painful lump on his left breast.  A physical 
examination revealed evidence of a cyst-like growth on the 
left breast.  The impression was adenofibroma, rule out 
cystosarcoma.  A biopsy of the left breast nodule conducted 
in March 1979 was consistent with gynecomastia.  That same 
month, the left breast cyst was removed and follow-up 
treatment notes indicated that the wound was "healing 
nicely."

In October 1980, the Veteran reported to the urology clinic 
and electively requested circumcision.  This procedure was 
performed that same month.  Also in October 1980, the Veteran 
reported to sick call with subjective complaints of a 
recurrent cyst on his left breast.  A general surgery 
consultation found the Veteran's nipples to be normal, but 
slightly tender.  The impression was mild gynecomastia.  The 
examiner elected to monitor the condition of the Veteran's 
left breast and concluded that "no therapy" or excision was 
needed at that time.  

The Veteran returned to sick call in December 1981 with 
subjective complaints of left shoulder pain after playing 
football.  The impression was second degree muscle sprain.  
The Veteran was also afforded a clinical evaluation and 
physical examination in January 1982 prior to separation from 
service.  The clinical evaluation and physical examination 
was normal and no abnormalities were found at that time.  The 
Veteran also provided a medical history in which he described 
his health as "very good . . . have no disorder," and 
specifically denied having any medical problems at that time.

The first pertinent post-service evidence of record is dated 
September 1999.  The Veteran sought private care from C. 
Osula, M.D. at that time and reported numerous physical 
complaints, including right shoulder pain.  A physical 
examination was silent for any right shoulder abnormalities, 
and no diagnosis was rendered.  

In May 2002, the Veteran was afforded physical therapy 
treatment following back surgery.  An examination of the 
Veteran's shoulders and ankles at that time were described as 
"within functional limits."   

The Veteran presented to B. Harrison, M.D. in April 2003 for 
a disability medical examination.  The Veteran indicated at 
that time that he was unable to work because of a back 
disability.  He also reported having insomnia.  Upon physical 
examination, the Veteran was noted to have normal range of 
motion in his shoulders and ankles.  No diagnosis was 
rendered with regard to the claimed bilateral shoulder and 
ankle disabilities.  

The Veteran sought VA care in May 2003 for the purpose of 
establishing treatment.  His past surgical history was 
significant for a left breast lumpectomy.  No evidence of a 
left breast cyst, bilateral shoulder disability, bilateral 
ankle disability, hepatitis C, or circumcision residuals was 
found at that time.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2003.  The Veteran provided a medical 
history in which he indicated that he had a left breast cyst 
removed in service and a circumcision, both without any 
residuals.  He also reported long-standing joint pain, 
particularly in the ankles and shoulders/trapezius muscles 
bilaterally.  The examiner also noted that the Veteran was 
hepatitis C antibody positive, but that there were no known 
risk factors such as blood transfusions, exposure to bodily 
fluids, or "sexual or injuries."  A physical examination of 
the Veteran's ankles and shoulders was negative.  The 
impression was (1) cyst to left breast while in military, 
removed, apparently benign; (2) circumcised, good result; (3) 
arthralgia of the ankles, no significant loss of function; 
(4) myalgia of the trapezius muscles, no significant loss of 
function; and (5) hepatitis C antibody positive, RNA 
negative, normal liver function tests, among other 
conditions.  

The Veteran was afforded a vocational employability 
evaluation in October 2004.  J. Russell, Ph.D. concluded that 
the Veteran had "a 100% loss of employability and is 100% 
disabled to work" as a result of a low back disability and 
insomnia.  No references to a left breast cyst, bilateral 
shoulder disability, bilateral ankle disability, hepatitis C, 
or circumcision residuals were included in the examination 
report.

The Veteran was subsequently awarded Social Security 
Disability benefits in a November 2004 administrative 
decision.  In particular, it was noted that the Veteran had 
degenerative disc disease of the lumbar spine as well as an 
adjustment disorder with anxiety and depression, and that 
these conditions precluded the Veteran from working.  The 
effective date of this disability award was December 20, 
2002.  No references to a left breast cyst, bilateral 
shoulder disability, bilateral ankle disability, hepatitis C, 
or circumcision residuals were included in the administrative 
decision awarding Social Security Disability benefits.

The Veteran was hospitalized at a VA medical facility in 
February 2007 after attempting to commit suicide.  At the 
time of admission, a review of systems was positive for 
hepatitis and joint and/or muscle pain.  Upon physical 
examination, the Veteran's skin, genitalia, and 
musculoskeletal system was normal.  No references to a left 
breast cyst, bilateral shoulder disability, bilateral ankle 
disability, hepatitis C, or circumcision residuals were 
included in the history and physical examination admission 
report.



I.  Left Breast Cyst, Bilateral Ankles, Bilateral Shoulders, 
and Circumcision

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for residuals of a left breast cyst, a bilateral 
ankle disability, a bilateral shoulder disability, and 
circumcision residuals in this case.  

The Board acknowledges that the Veteran was treated for a 
left shoulder sprain in service, and that he also underwent 
surgical procedures to remove a left breast cyst and to have 
a circumcision.  However, at the time of separation from 
service, the Veteran described his health as "very good," 
and no residuals of a left breast cyst, bilateral ankle 
disability, bilateral shoulder disability, or circumcision 
residuals were found, nor was there any evidence of arthritis 
or tumors within one year after separation from service.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the Veteran demonstrated, nor 
does the evidence show, that he has currently diagnosed 
residuals of a left breast cyst, bilateral ankle disability, 
bilateral shoulder disability, or circumcision residuals.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).   

The Board notes, however, that the Veteran was diagnosed as 
having arthralgia of the ankles and myalgia of the trapezius 
muscles at the time of the July 2003 VA C&P examination.  
These conditions, however, are not "disabilities" subject 
to compensation as defined by VA's Rating Schedule.  Even if 
the Board was to find that the Veteran had currently 
diagnosed disabilities of the ankles and shoulders 
bilaterally, the first evidence of such conditions is dated 
decades after discharge from service.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2003).  In this case, the lapse of decades between service 
and the first evidence of the claimed bilateral ankle and 
shoulder disabilities is evidence against the Veteran's 
claim.  Furthermore, there is no competent, probative medical 
evidence of record linking these claimed disabilities to the 
Veteran's period of active service on a direct basis.

The Board is aware that the Veteran has submitted numerous 
statements during the pendency of this claim expressing his 
opinion that his claimed disabilities are related to service.  
The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
reporting symptoms purportedly related to the left breast 
cyst removal, circumcision, bilateral ankle disability, and 
bilateral shoulder disability, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of these conditions, or their relationship to service, if 
any.
As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran underwent surgical 
procedures in service to remove a left breast cyst and to 
have a circumcision.  Thus, these conditions, in addition to 
the Veteran's left shoulder sprain, were "noted" during 
service.  On the contrary, there is no evidence of a 
diagnosis of or treatment for bilateral ankle or right 
shoulder disabilities in service.  Thus, these conditions 
were not "noted" in service.  Moreover, there is no 
evidence of record showing continuity of any these claimed 
disabilities and/or symptoms thereafter, nor is there any 
evidence linking the claimed conditions to his period of 
active service.  Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.

In view of the absence of abnormal findings in service and 
the first suggestion of the claimed disabilities many years 
after service, relating these claimed conditions to the 
Veteran's period of active service on a direct basis would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  As previously stated, 
entitlement to service connection on a direct basis requires 
a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In the 
instant case, there is no competent, probative medical 
evidence showing medical diagnoses of residuals of a left 
breast cyst, bilateral ankle disability, bilateral shoulder 
disability, or circumcision residuals.  Therefore, the Board 
concludes that the Veteran's claim for service connection 
must be denied in the absence of any current clinical 
evidence confirming the presence of the claimed disabilities.  

II.  Hepatitis C

The Veteran's STRs were negative for a diagnosis of or 
treatment for hepatitis C.  The first pertinent post-service 
evidence of record diagnosing hepatitis C is dated decades 
after discharge from service.  As noted above, a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson, supra.  The lapse of 
decades between service and the first evidence of hepatitis C 
is evidence against the Veteran's claim.  Furthermore, 
although the Veteran was positive for hepatitis C anti-bodies 
during the pendency of this claim, there is no evidence of 
record linking this to the Veteran's period of active service 
on a direct basis.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu and Jandreau, supra.  Here, the Veteran is 
capable of observing symptoms, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his condition or its relationship to service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr and Savage, supra.  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for hepatitis C in service, and there is no 
evidence of continuity of symptoms until many years after 
service, nor is there any evidence linking any hepatitis C to 
service on any basis.  Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hepatitis C to service on a 
direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, while the Veteran may have hepatitis 
C, there is no evidence to link this disease, which occurred 
many years after discharge from service, to the Veteran's 
period of active service.  Accordingly, the Board concludes 
that the Veteran's claim of service connection for hepatitis 
C must be denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  
  
  
ORDER

Service connection for residuals of cyst removal, left 
breast, is denied.

Service connection for residuals of circumcision is denied.

Service connection for hepatitis C is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.   


REMAND

III.  Respiratory Disorders

The Veteran in this case also contends that he has numerous 
respiratory disorders that are related to his period of 
active service, including chronic bronchitis, pleurisy, and 
chronic upper respiratory infections.  

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was afforded a clinical 
evaluation and physical examination in August 1978 prior to 
entering service.  No respiratory abnormalities were found at 
that time. The Veteran also provided a medical history in 
which he described his health as "good," and specifically 
denied having any medical problems.

In an initial medical surveillance questionnaire dated March 
1979, the Veteran indicated that he worked with wood, paint, 
and glue while doing construction.  It is not clear if this 
was during service.  He denied wearing protective equipment 
and stated that in the past 12 months, he experienced "a 
cough."  However, the Veteran also admitted to smoking 
cigarettes since age 17.  The Veteran also denied being 
exposed to asbestos both prior to and during service in an 
August 1980 questionnaire.  

The Veteran was also afforded a clinical evaluation and 
physical examination in January 1982 prior to separation from 
service.  The clinical evaluation and physical examination 
was normal and no respiratory abnormalities were found at 
that time.  The Veteran also provided a medical history in 
which he described his health as "very good . . . have no 
disorder," and specifically denied having any medical 
problems.

The Veteran was afforded a VA C&P examination in July 2003.  
The examiner stated that the Veteran had a history of 
bronchitis and pleurisy, but that he had no clinical signs of 
lung disease at the time of the examination.  It was also 
noted that the Veteran was a "cigarette smoker."  A 
notation on the examination report indicated that the 
examiner obtained chest x-rays and "[the Veteran] is to have 
pulmonary function tests."  

The Board notes that the chest x-rays and/or radiology report 
are not included in the claims file and there is no 
indication that the Veteran underwent the requested pulmonary 
function tests (PFTs).  Accordingly, a remand is required to 
associate these records with the Veteran's claims file.  
Likewise, the Veteran should be afforded a new VA respiratory 
examination to ascertain the nature and etiology of any 
respiratory disorders and their relationship to service, if 
any.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes providing a thorough and 
contemporaneous medical examination).

IV.  PTSD

The Veteran also contends that his currently diagnosed PTSD 
is related to service.  In particular, he asserts that he was 
"molested" in service and that his currently diagnosed PTSD 
stems from this claimed in-service sexual assault. 

It is not clear in this case if the Veteran was provided 
appropriate notice concerning the information and evidence 
needed to substantiate a claim of entitlement to service 
connection for PTSD based on personal assault.  This should 
be accomplished.  

As to the medical evidence, STRs associated with the claims 
file are negative for a diagnosis of or treatment for a 
psychiatric disorder in service, to include PTSD, nor is 
there any indication that the Veteran was the victim of an 
in-service sexual assault.  Service personnel records (SPRs), 
however, indicated that the Veteran was declared a deserter 
in September 1979 following an unauthorized absence from the 
U.S.S. Paul (FF-1080).   

Post service VA treatment records associated with the claims 
file revealed that the Veteran was diagnosed as having PTSD, 
among other psychiatric conditions, and that this condition 
was at least in part due to the claimed in-service sexual 
assault.  See May 2004 and April 2006 VA treatment records.  
No references to a verified stressor were contained in the 
examination reports.  A careful review of the evidence of 
record also showed that the Veteran was diagnosed as having 
other psychiatric disabilities, including adjustment disorder 
with mixed anxiety and depressed mood, and that he had 
numerous financial and family problems that ultimately 
resulted in a February 2007 inpatient psychiatric 
hospitalization at a VA medical facility.  

In view of this, the Veteran should be afforded a VA 
psychiatric examination to ascertain the nature and etiology 
of any of the Veteran's psychiatric disorders and their 
relationship to service, if any.  See also, Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim 
for posttraumatic stress disorder cannot be a claim limited 
only to that diagnosis, but must be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of the claim).    

Also, it is observed the Veteran has not provided any 
information about the claimed in-service sexual assault, 
although his May 2005 statement reflects his awareness of 
this requirement.  Nevertheless, given the claim is being 
remanded, he should be afforded another opportunity to 
accomplish this.  

Lastly, the RO should request all VA medical records 
pertaining to the Veteran that are dated from June 6, 2008 to 
the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This 
notice letter should inform the Veteran of 
the information and evidence needed to 
substantiate a service connection claim 
for posttraumatic stress disorder, to 
include as due to in-service sexual 
assault.  Specifically, the Veteran should 
be advised that there is no evidence of a 
diagnosis of or treatment for PTSD 
contained his service treatment records 
(STRs), nor is there any evidence of an 
in-service sexual assault as he alleges.  
Moreover, the Veteran should be advised 
that evidence from sources other than his 
STRs may corroborate his account of the 
assault.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Additionally, the Veteran should also be 
advised that evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

The RO should again ask the Veteran to 
provide information specific enough to 
allow VA to corroborate his alleged in-
service sexual assault.  The Veteran 
should also be informed that it is to his 
benefit to provide as specific information 
as possible.  Absent specific information 
that could be used to corroborate the 
Veteran's alleged in-service stressors, 
the Veteran should be informed that VA is 
not obligated to continue its search for 
such information.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain copies of the chest x-ray and 
pulmonary function tests (PFTs) 
administered as part of the July 2003 VA 
Compensation and Pension examination.  If 
no such records exist, a notation should 
be included in the claims file indicating 
as such.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from June 6, 2008 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should also make 
arrangements for a VA psychiatric 
examination to ascertain the nature of any 
and all psychiatric disabilities, to 
include PTSD.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the Veteran has 
PTSD.  If the examiner concludes that the 
Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, and 
specifically, to a confirmed stressor.  If 
the examiner concludes that the Veteran 
does not meet the criteria for a PTSD 
diagnosis, the examiner should indicate as 
such.  In that regard, the examiner's 
attention is directed to the May 2004 and 
April 2006 VA treatment notes which linked 
the Veteran's PTSD to in-service personal 
assault.  The examiner must provide a 
complete rationale for any stated opinion.  

The examiner is also asked to express an 
opinion as to whether any diagnosed 
psychiatric disorder(s), other than PTSD, 
including adjustment disorder with mixed 
anxiety and depressed mood were at least 
as likely as not (i.e., 50 percent or 
greater possibility) incurred in the 
Veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  Additionally, the RO should also make 
arrangements for a VA respiratory 
examination to ascertain the nature of any 
and all respiratory disabilities.  The 
claims folder must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran has a currently diagnosed 
respiratory disorder, and if so, whether 
the disorder was at least as likely as not 
(i.e., 50 percent or greater possibility) 
incurred in the Veteran's military 
service.  The examiner must provide a 
complete rationale for any stated opinion.   

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


